DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed on Sep. 11, 2019 in which claims 1-22 are pending in the application.                      
			   Claim Rejections - 35 USC § 101
2. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent system Claim 21 as the claim that represents the claimed invention for analysis and is similar to independent claims 1 and 22.  
Claim 21 is directed to a system, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 21 recites, e.g., receiving semantic labels for data fields of training data, wherein each of the semantic labels is associated with a semantic meaning associated with a corresponding data field; and automatically generating at least one new feature using at least a portion of the semantic labels; and a memory coupled to the processor and configured to provide the processor with instructions. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper). In addition, it can also be classified under Certain methods of organizing human activity such as fundamental economic principles or practices. Limitations are read in light of specification and the specification in paragraph 19 makes it clear that Machine learning can be used to detect fraud and mitigate risk. Mitigating the risk is a Fundamental economic practice. The claims are drawn to the abstract idea of receiving semantic labels and generating new features. The claim also recites a processor and a memory which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a processor and a memory, nothing in the claim precludes the steps from being performed as a Mental process and the method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers the concepts that can be performed in the human mind and methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Mental processes” and “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 21 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element of a processor and a memory result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a processor and a memory to be generic computer elements (see Fig. 9, [0014], [0092]). Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a processor and a memory are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Therefore, the claim 21 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor and a memory are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 21 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 22 and hence the claims 1 and 22 are rejected on similar grounds as claim 21.
Dependent claims 2-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claim 2, the steps, “further comprising forming a policy for processing data based at least in part on the at least one new feature”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 3, the steps, “further comprising training a machine learning model at least in part by using the at least one new feature”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. A machine learning model, recited in the claim, is recited at a high level of generality and is broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. 
In claim 4, the steps, “wherein automatically generating the at least one new feature includes applying a transformation to the data fields based at least in part on the semantic labels to determine the at least one new feature”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.

In claim 5, the steps, “wherein automatically generating the at least one new feature includes adding the at least one new feature and associated semantic label to a set of features”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 6, the steps, “wherein automatically generating the at least one new feature includes applying a subsequent transformation using the set of features in response to a determination that an iteration condition is not met”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 7, the steps, “wherein the iteration condition includes at least one of: a threshold number of determined features, threshold number of iterations, and no new data fields created”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process. 
In claim 8, the steps, “wherein the transformation is domain-specific”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 9, the steps, “wherein applying the transformation includes: calculating a value for the at least one new feature; naming the at least one new feature; and determining at least one semantic label and semantic meaning to assign to the at least one new feature”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 10, the steps, “wherein calculating the value for the at least one new feature includes applying a function to a received data field associated with a received semantic label”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 11, the steps, “wherein the naming of the at least one new feature includes determining a naming convention for the at least one new feature”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 12, the steps, “wherein applying the transformation further includes, prior to calculating the value for the at least one new feature: determining that a received semantic label meets a transformation condition specified by the transformation; and building a combination of tagged fields by adding the received semantic label and associated data field to a group of tagged fields in response to determining that the received semantic label meets the transformation condition, wherein a tagged field includes a data field and an associated semantic label”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 13, the steps, “wherein applying the transformation further includes, prior to determining that the received semantic label meets a transformation condition: creating the instance of the transformation” under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 14, the steps, “wherein the transformation specifies the transformation condition for input semantic labels such that those data fields with conforming semantic labels are used to determine the at least one new feature”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 15, the steps, “wherein the semantic labels are specified in a data schema”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 16, the steps, “wherein at least one semantic label of the semantic labels is associated with a composite field, the composite field including a plurality of data fields with respective semantic labels”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claim 17, the steps, “automatically generating the at least one new feature includes applying a transformation over a time window to the data fields based at least in part on the semantic labels to determine the at least one new feature”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 18, the steps, “wherein a time window is associated with the received semantic labels”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 19, the steps, “further comprising training a machine learning model at least in part by using the automatically generated at least one new feature, wherein the machine learning model is adapted to identify fraud”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 20, the steps, “further comprising determining a profile characterizing behavior of at least one entity including at least one of users and cards, wherein the profile includes at least one transformation configured to automatically generate the at least one new feature”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.       Claims 1-2, 4-9, 11-12, 15-18 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hua et al., U.S. Patent Application Publication Number (2015/0317389 A1).
Regarding Claim 1,     
Hua teaches a method comprising: 
receiving semantic labels for data fields of training data, wherein each of the semantic labels is associated with a semantic meaning associated with a corresponding data field (See at least [0018], [0045], “the receiving component 202 may receive one or more labels each representing a semantic meaning associated with a multimedia data item”);
automatically generating at least one new feature using at least a portion of the semantic labels (See at least [0048-0049], “the receiving component 202 may use each of the individual labels of the returned set of labels to generate the corpus of multimedia data items”).
Regarding Claim 2,     
Hua teaches,
further comprising forming a policy for processing data based at least in part on the at least one new feature (See at least [0048-0049], refining multimedia data items to remove the ones that are unrelated to the labels and/or topic is equivalent to forming a policy for processing data based at least in part on the at least one new feature).
Regarding Claim 4,     
Hua teaches,
wherein automatically generating the at least one new feature includes applying a transformation to the data fields based at least in part on the semantic labels to determine the at least one new feature (See at least [0001], [0048]).
Regarding Claim 5,     
Hua teaches,
wherein automatically generating the at least one new feature includes adding the at least one new feature and associated semantic label to a set of features (See at least [0046], “added to the corpus of multimedia data items associated with the topic”).
Regarding Claim 6,     
Hua teaches,
wherein automatically generating the at least one new feature includes applying a subsequent transformation using the set of features in response to a determination that an iteration condition is not met (See at least [0028-0029], applying a subsequent transformation).
Regarding Claim 7,     
Hua teaches,
wherein the iteration condition includes at least one of: a threshold number of determined features, threshold number of iterations, and no new data fields created (See at least [0028-0029]).
Regarding Claim 8,     
Hua teaches,
wherein the transformation is domain-specific (See at least [0052], [0065], domain specific).
Regarding Claim 9,     
Hua teaches,
wherein applying the transformation includes: 
calculating a value for the at least one new feature (See at least [0049], [0065]); 
naming the at least one new feature (See at least [0048-0049]);
determining at least one semantic label and semantic meaning to assign to the at least one new feature (See at least [0018], [0045], a semantic meaning associated with a multimedia data item).
Regarding Claim 11,     
Hua teaches,
wherein the naming of the at least one new feature includes determining a naming convention for the at least one new feature (See at least [0048-0049], naming convention).
Regarding Claim 12,     
Hua teaches,
wherein applying the transformation further includes, prior to calculating the value for the at least one new feature: determining that a received semantic label meets a transformation condition specified by the transformation (See at least [0018-0019], [0045], a received semantic label meets a transformation condition); 
building a combination of tagged fields by adding the received semantic label and associated data field to a group of tagged fields in response to determining that the received semantic label meets the transformation condition, wherein a tagged field includes a data field and an associated semantic label (See at least [0045], [0059], adding the received semantic label and associated data field to a group of tagged fields).
Regarding Claim 15,     
Hua teaches,
wherein the semantic labels are specified in a data schema (See at least [0018-0019], data schema).
Regarding Claim 16,     
Hua teaches,
wherein at least one semantic label of the semantic labels is associated with a composite field, the composite field including a plurality of data fields with respective semantic labels (See at least [0001], [0018], [0045], a plurality of data fields with respective semantic labels).
Regarding Claim 17,     
Hua teaches,
automatically generating the at least one new feature includes applying a transformation over a time window to the data fields based at least in part on the semantic labels to determine the at least one new feature (See at least [0048-0049], [0051]).
Regarding Claim 18,     
Hua teaches,
wherein a time window is associated with the received semantic labels (See at least [0048-0049]).
Regarding Claims 21 and 22,    
Independent claims 21 and 22 are substantially similar to claim 1 and hence rejected on similar grounds. In addition, claim 21 also recites a processor and a memory and claim 22 recites a non-transitory computer readable storage medium which are inherent in the disclosure of Hua. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hua in view of Kaul et al., U.S. Patent Application Publication Number (2016/0283975 A1).
Regarding Claim 3,     
Hua teaches the method of claim 1,
However, Hua does not explicitly teach,
training a machine learning model at least in part by using the at least one new feature.
Kaul, however, teaches,
training a machine learning model at least in part by using the at least one new feature (See at least [0043], training a machine learning model).
Both Hua and Kaul are in the same technical field of detecting fraud. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Hua to incorporate the disclosure of Kaul.  The motivation for combining these references would have been to apply a machine learning model to determine the probability of fraud (Kaul, [0032]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 13,   
Hua teaches the method of claim 12,
However, Hua does not explicitly teach,
wherein applying the transformation further includes, prior to determining that the received semantic label meets a transformation condition: creating the instance of the transformation.
Kaul, however, teaches,
wherein applying the transformation further includes, prior to determining that the received semantic label meets a transformation condition: creating the instance of the transformation (See at least [0074], creating the instance).
Regarding Claim 14,     
Hua and Kaul teaches the method of claim 13,
In addition, Kaul teaches,
wherein the transformation specifies the transformation condition for input semantic labels such that those data fields with conforming semantic labels are used to determine the at least one new feature (See at least [0048-0049], [0051], “based on the individual feature vectors, multimedia data items may be clustered into groups”).
Regarding Claim 19,     
Hua teaches the method of claim 1,
However, Hua does not explicitly teach,
further comprising training a machine learning model at least in part by using the automatically generated at least one new feature, wherein the machine learning model is adapted to identify fraud.
Kaul, however, teaches,
further comprising training a machine learning model at least in part by using the automatically generated at least one new feature, wherein the machine learning model is adapted to identify fraud (See at least [0043], machine learning model adapted to identify fraud).
Regarding Claim 20,     
Hua teaches the method of claim 1,
However, Hua does not explicitly teach,
further comprising determining a profile characterizing behavior of at least one entity including at least one of users and cards, wherein the profile includes at least one transformation configured to automatically generate the at least one new feature.
Kaul, however, teaches,
further comprising determining a profile characterizing behavior of at least one entity including at least one of users and cards, wherein the profile includes at least one transformation configured to automatically generate the at least one new feature (See at least [0073-0075], a profile characterizing behavior of at least one entity including users).
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hua in view of Huang et al., U.S. Patent Application Publication Number (2009/0171662 A1).
Regarding Claim 10,     
Hua teaches the method of claim 9,
However, Hua does not explicitly teach,
wherein calculating the value for the at least one new feature includes applying a function to a received data field associated with a received semantic label.
Huang, however, teaches,
wherein calculating the value for the at least one new feature includes applying a function to a received data field associated with a received semantic label (See at least [0040-0042], applying a function). 
Both Hua and Huang are in the same technical field of detecting fraud. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Hua to incorporate the disclosure of Huang.  The motivation for combining these references would have been to map an input data field to a new data field by applying one or more functions to a data field associated with the semantic label to obtain a value for a new data field. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 


				Prior Art made of Record
8.     The following prior art made of record and not relied upon is considered pertinent: 
	Wang et al. (U.S. 2011/0225076 A1) discloses a method for detecting fraudulent merchants using the content of orders completed by the merchants. A fraud detection engine of a fraud detection system generates a fraud detection model using feature data extracted from order content data for known fraudulent and known non-fraudulent merchants. The fraud detection engine executes the model using feature data extracted from order content data for a target merchant to determine a fraud risk associated with the target merchant. 
					Conclusion
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                                                                                                                                                                                June 11, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
June 11, 2022